Notice of Pre-AIA  or AIA  Status
    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


     Claims 1, 2, 8, 9, 10, 13, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S Patent 9,798,375; Reference cited by applicant) in view of Choquette (U.S Patent 7,337,339)




Becker discloses, an apparatus comprising: 
 one or more processor cores, each processor core including a plurality of pipelines [“cores 106a-n may receive instructions indicative of one or more respective pipeline operations to be performed…” col 7 lines 64-67; Fig.1];
 an energy management circuit coupled to the one or more processor cores, wherein the energy management circuit is configured to track energy usage in the one or more processor cores in terms of a number of credits [“...the indications specify or otherwise indicate a number of credits allocated to the respective cores 106a-n, where the credits are indicative of the amount of additional energy the respective cores 106a-n are authorized to consume…cores 106a-n may receive instructions indicative of one or more respective pipeline operations to be performed. ..”, col 7 lines 39-57;  “Execution management circuit 214a may determine, based on credit indications 320a-n, whether to delay execution at one or more of pipelines 304a-n (e.g., delaying one or more of instructions 324a-n)…’’, col 11 lines 46-67;]
the energy management circuit implements a first throttling mechanism configured to throttle instruction issuance to one or more of the plurality of pipelines based on the number of credits and a credit budget[“budget creation circuit 102 may indicate the energy budget to credit distribution circuit 104 by indicating a total credit budget (e.g., a maximum number of credits) to be allocated during a corresponding time window…the indications specify or otherwise indicate a number of credits allocated to the respective cores 106a-n,”, col 7 lines 15-57; ( i.e allocating credit budget for the cores); ”.. Internal credit tracker 226a may periodically indicate remaining credits 310 to execution management circuit(s) 214a via credit indications 320a-n (e.g., one or more energy indications)...” col 11 lines 31-40)] for the one or more processor cores [“...The execution management circuit may make a determination whether to stall or otherwise delay (e.g., by throttling) execution of one or more pipeline operations at the processor core based on a comparison between the amount of energy available and a stall threshold.”, col 2 lines 7-17; “For example, execution management circuit 214a may compare remaining credits 310 (e.g., a number of remaining credits after execution of one or more previous pipeline operations) and may determine whether remaining credits 310 is less than at least one of thresholds 306.  As another example, execution management circuit 214a may receive remaining credits 310 and an estimate of a number of credits to be consumed by the instructions at reservation stations 302a-n. Execution management circuit 214a may determine to delay performance of pipeline operations associated with the instructions in response to remaining credits 310, when reduced by the number of credits to be consumed, being less than at least one of thresholds 306.”, col 11 lines 59-67; (i.e based on comparing the remaining credits with a threshold the execution management circuit determines whether to stall or delay the pipeline operations of the cores. The remaining credits is based on the energy usage and the credit budget. Hence throttling is based on the number of credits used and a credit budget)]; 
 Becker does not expressly disclose the energy management circuit is coupled to one or more throttle indications from an external source; the energy management circuit 
 In the same field of endeavor (e.g. Power management for a multi-processor chip includes a centralized global power manager that monitors global power for the whole chip, and local power managers), Choquette, teaches,
the energy management circuit is coupled to one or more throttle indications from an external source [“The current global power average is compared to one or more global power thresholds or limits, step 134.  When the current global power average exceeds a global power threshold, step 135, then power throttling by local blocks is activated.  Local power targets are sent from the central power manager to the local power managers, step 136”, col 4 lines 14-19 (i.e the local power manager receiving a throttling indication from an external central power manager)]; 
the energy management circuit implements at least one second throttling mechanism that is triggered by the one or more throttling indications [“Once activated, each local power manager generates a local power average and compares it to the local power target for that local block.  When the local power average is over the local target, the local power manager throttles the local block to reduce its power consumption, step 138.  Power may be throttled by inserting or increasing a number of idle cycles for a period of time, by reducing execution frequency, stopping one or more clocks, pausing or delaying operation or memory accesses, etc. col 4 lines 20-29;(i.e the local power manager implementing the throttling indication)]. 
   It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Becker with 
Regarding claim 2, Choquette teaches, wherein the external source is a power manager circuit for a system including the one or more processor cores, wherein the power manager circuit is configured to assert the one or more throttle indications based on 25energy usage in a remainder of the system[ “Local blocks that perform functions could be other kinds of blocks such as function-specific blocks and other processors besides CPU's, such as digital-signal processor (DSP) processors, caches, snoops, bus-interface units, I/O controllers, or memory controllers…”, col 7 , lines 59-67; “The local level can have separate power monitors and controllers for each processor core and each memory block.  Power is monitored for the whole chip by a single central power monitor at the global level, but controlled for many local blocks at the local level”, col 2, lines 36-41; “Each of the many local blocks generates a local power estimate as events occur, step 130.  These local power estimates are sent to the central power manager and summed and averaged or filtered, step 132, to generate a global power average. “The current global power average is compared to one or more global power thresholds or limits, step 134.  When the current global power average exceeds a global power threshold, step 135, then power throttling by local blocks is activated… col 4 lines 10-19].  
Regarding claim 8, Becker discloses throttling of instruction issuance to the plurality of pipelines for a specified fraction of clock cycles, responsive to assertion ( i.e per core power limits are reduced or stalling the instruction issuance in response to the aggregate power of the system exceeding the threshold)]
Choquette teaches wherein the second throttling mechanism causes, assertion of a second one of the one or more throttle 5indications [col 4 lines 14-29; col 5 lines 5-32].  
Regarding claims 9, 16, Becker discloses, the energy management circuit comprises a plurality of pseudo-random number generator circuits, wherein issuance to a given pipeline of the plurality of pipelines is throttled responsive to a comparison of a value 10from a respective pseudo-random number generator circuit of the plurality of pseudo- random number generator circuits to a corresponding value generated by the second throttling mechanism [“execution management circuit(s) 214a may generate a pseudo-random component using pseudo-random number generator 308 and may apply the pseudo-random component to the number of credits, at least one of thresholds 306, or both. The 
Choquette teaches the second throttling mechanism [col 4 lines 14-29];  
 Choquette also teaches assertion of a second throttle control of the one or more throttle controls from the power manager circuit [col 3 lines 20-47; col 4 lines 14-29] (as recited in claim 16).
Regarding claim 10, Becker discloses wherein the plurality of pseudo-random number 15generator circuits comprise a plurality of linear feedback shift registers (LFSRs) [col 12, lines 57 -63].  






Becker discloses, a system comprising:  
5one or more components [Fig.2]; 
the processor cluster comprises: 
 one or more processor cores, each processor core including a plurality of 15pipelines [“cores 106a-n may receive instructions indicative of one or more respective pipeline operations to be performed…” col 7 lines 64-67; Fig.1];
an energy management circuit coupled to the one or more processor cores [Fig.3], wherein: 
   the energy management circuit is configured to track energy usage in the one or more processor cores in terms of a number of 20credits [“...the indications specify or otherwise indicate a number of credits allocated to the respective cores 106a-n, where the credits are indicative of the amount of additional energy the respective cores 106a-n are authorized to consume…cores 106a-n may receive instructions indicative of one or more respective pipeline operations to be performed. ..”, col 7 lines 39-57;  “Execution management circuit 214a may determine, based on credit indications 320a-n, whether to delay execution at one or more of pipelines 304a-n (e.g., delaying one or more of instructions 324a-n)…’’, col 11 lines 46-67]; 
 the energy management circuit is configured to throttle instruction issuance to one or more of the plurality of pipelines based on the number of credits and a credit budget for the one or more processor cores[“budget creation circuit 102 may indicate the energy budget to credit distribution circuit 104 by indicating a total credit budget (e.g., a maximum number of credits) to be allocated during a corresponding time window…the indications specify or otherwise indicate a number of credits allocated to the respective cores 106a-n,”, col 7 lines 15-57; ( i.e allocating credit budget for the cores); ”.. Internal credit tracker 226a may periodically indicate remaining credits 310 to execution management circuit(s) 214a via credit indications 320a-n (e.g., one or more energy indications)...” col 11 lines 31-40)] for the one or more processor cores [“...The execution management circuit may make a determination whether to stall or otherwise delay (e.g., by throttling) execution of one or more pipeline operations at the processor core based on a comparison between the amount of energy available and a stall threshold.”, col 2 lines 7-17; “For example, execution management circuit 214a may compare remaining credits 310 (e.g., a number of remaining credits after execution of one or more previous pipeline operations) and may determine whether remaining credits 310 is less than at least one of thresholds 306.  As another example, execution management circuit 214a may receive remaining credits 310 and an estimate of a number of credits to be consumed by the instructions at reservation stations 302a-n. Execution management circuit 214a may determine to delay performance of pipeline operations associated with the instructions in response to remaining credits 310, when reduced by the number of credits to be consumed, being less than at least one of thresholds 306.”, col 11 lines 59-67; (i.e based on comparing the remaining credits with a threshold the execution management circuit determines whether to stall or delay the pipeline operations of the cores. The remaining credits is based on the energy usage and the credit budget. Hence throttling is based on the number of credits used and a credit budget)]; and 
  25the energy management circuit is further configured to throttle instruction issuance to one or more of the plurality of pipelines based on the one or more throttle controls [ “using credit distribution circuit 104 to adjust the rate of energy consumption of cores 106a-n may result in central processing unit 100 meeting a desired energy consumption threshold per window of time more quickly, as compared to a system where per core power limits are periodically reduced until an aggregate power of the system as a whole complies with the desired energy consumption threshold...cores 106a-n may stall one or more pipeline operations in response to determining that the assigned maximum rates may be exceeded by performing the one or more pipeline operations at a particular time (e.g., during a current clock cycle)..”, col 8 lines 43-64;( i.e per core power limits are reduced or stalling the instruction issuance in response to the aggregate power of the system exceeding the threshold. Hence performing a throttling based on the system power budget exceeding the threshold.)].
 However Becker does not expressly disclose a power manager circuit coupled to the one or more components and configured to monitor energy consumption in the one or more components and, responsive to the energy consumption in the one or more components, 10generate one or more throttle controls; a processor cluster coupled to the power manager circuit, 25the energy management circuit is further configured to throttle based on the one or more throttle controls from the power manager circuit.
Choquette, teaches,
a power manager circuit coupled to the one or more components and configured to monitor energy consumption in the one or more components [“This average power from global power average 34, the filtered sum of all local power estimates from local blocks, is the global power estimate. The global power estimate is sent to central power manager 30 and compared to one or more global power thresholds from global power table 32…”, col 3 lines 20-47] and, responsive to the energy consumption in the one or more components, generate one or more throttle controls [“The current global power average is compared to one or more global power thresholds or limits, step 134.  When the current global power average exceeds a global power threshold, step 135, then power throttling by local blocks is activated.  Local power targets are sent from the central power manager to the local power managers, step 136”, col 4 lines 14-19 (i.e the local power manager receiving a throttling indication responsive to the energy consumption in the other components from the  central power manager)];  
a processor cluster coupled to the power manager circuit[ Fig.2],  25the energy management circuit is further configured to throttle based on the one or more throttle controls from the power manager circuit  [ “When the current global power average exceeds a global power threshold, step 135, then power throttling by local blocks is activated.  Local power targets are sent from the central power manager to the local power managers, step 136.Once activated, each local power manager (i.e the local power manager performing the throttling based on the local power targets received  from the central power manager)]. 
   It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Becker with Choquette. Choquette’s teaching of a central power manager to monitor on a global or chip-wide level will substantially improve Becker’s system to control the power consumption of the processor or other local components within the power budget by monitoring the power consumption at a global level. 
Regarding claim 18, Becker discloses, an integrated circuit comprising: 
one or more components [Fig.2];  
wherein the processor cluster comprises: 
one or more processor cores, each processor core including a plurality of pipelines [“cores 106a-n may receive instructions indicative of one or more respective pipeline operations to be performed…” col 7 lines 64-67; Fig.1];  
10an energy management circuit coupled to the one or more processor cores, [Fig.2] wherein: 
the energy management circuit is configured to throttle instruction issuance to one or more of the plurality of pipelines based on energy usage in the one or more processor cores and a 15credit budget for the one or more  [“...the indications specify or otherwise indicate a number of credits allocated to the respective cores 106a-n, where the credits are indicative of the amount of additional energy the respective cores 106a-n are authorized to consume…cores 106a-n may receive instructions indicative of one or more respective pipeline operations to be performed. ..”, col 7 lines 39-57;  “Execution management circuit 214a may determine, based on credit indications 320a-n, whether to delay execution at one or more of pipelines 304a-n (e.g., delaying one or more of instructions 324a-n)…’’, col 11 lines 46-67; [“budget creation circuit 102 may indicate the energy budget to credit distribution circuit 104 by indicating a total credit budget (e.g., a maximum number of credits) to be allocated during a corresponding time window…the indications specify or otherwise indicate a number of credits allocated to the respective cores 106a-n,”, col 7 lines 15-57; ( i.e allocating credit budget for the cores); ”.. Internal credit tracker 226a may periodically indicate remaining credits 310 to execution management circuit(s) 214a via credit indications 320a-n (e.g., one or more energy indications)..”,col 11 lines 31-40); col 11 lines 59-67; (i.e based on comparing the remaining credits with a threshold the execution management circuit determines whether to stall or delay the pipeline operations of the cores. Hence throttling is based on the number of credits/ energy usage and a credit budget)]];
      
[col 8 lines 30-52; “Internal credit tracker 226a may track (e.g., maintain a running tally of) remaining credits 310 allocated to core 106a.  Accordingly, in response to receiving energy usage 230a from energy modeling circuit 222a, internal credit tracker 226a may reduce remaining credits 310.  In response to receiving credit response 234a, internal credit tracker 226a may increase remaining credits 310.  Internal credit tracker 226a may periodically indicate remaining credits 310 to execution management circuit(s) 214a via credit indications 320a-n (e.g., one or more energy indications)…”, col 11 lines 31-43 ;( i.e modifying the credit budget of the cores based on the energy usage and the credit budget allocated to the cores)] and 
      the energy management circuit is configured to throttle instruction 20issuance to the one or more pipelines for a specified fraction of clock cycles responsive to the second throttle control [col 1 lines 27-34; “using credit distribution circuit 104 to adjust the rate of energy consumption of cores 106a-n may result in central processing unit 100 meeting a desired energy consumption threshold per window of time more quickly, as compared to a system where per core power limits are periodically reduced until an aggregate power of the system as a whole complies with the desired energy consumption threshold...cores 106a-n may stall one or more pipeline operations in response to determining that the assigned maximum rates may be exceeded by performing the one or more pipeline operations at a particular time (e.g., during a current clock cycle)..”, col 8 lines 43-64;( i.e per core power limits are reduced or stalling the instruction issuance for a window of time/ clock cycle in response to the aggregate power of the system exceeding the threshold)].
     However Becker does not expressly disclose a power manager circuit coupled to the one or more components and configured to monitor energy consumption in the one or more components and, responsive to the energy consumption in the one or more components, generate a first throttle control and a second throttle control, a processor cluster coupled to the power manager circuit.

In the same field of endeavor (e.g. Power management for a multi-processor chip includes a centralized global power manager that monitors global power for the whole chip, and local power managers), Choquette, teaches, 
a power manager circuit coupled to the one or more components and configured to monitor energy consumption in the one or more components and, responsive to the energy consumption in the one or more components, generate a first throttle control and a second throttle control [col 3 lines 20-47; When the current global power average exceeds a global power threshold, step 135, then power throttling by local blocks is activated.  Local power targets are sent from the central power manager to the local power managers, step 136”, col 4 lines 14-19; The central power manager could perform global throttling.  For example, the power-supply voltage to the entire chip could be reduced, or the global clock slowed down.  The central power manager could receive external signals such as a temperature indicator or an external alarm signal from a power supply or power controller.  A record in global power table 32 could have local targets that are activated when the external alarm or event occurs.  Alternately, the external event could alter one or more global EMA's or could be fed into one of the local block's local power estimate table 50, perhaps being given a large weight.  Multiple targets and multiple thresholds could be activated.  .. col 8 lines 9-20 ;( i.e the central power manager activating first and second  throttling in the local blocks based on temperature or power supply indications and when the global power average of the components exceeding the global power threshold) ]; 
a processor cluster coupled to the power manager circuit[Fig.2], Choquette also teaches the energy management circuit is configured to modify the credit budget responsive to the first throttle control from the power manager circuit[ col 4, lines 14-29; (i.e. local manager  modifying the local targets based on the throttling indication from the central power manager)]; 
 It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Becker with Choquette. Choquette’s teaching of a central power manager to monitor on a global or chip-wide level will substantially improve Becker’s system to control the power consumption of the processor or other local components within the power budget by monitoring the power consumption at a global level. 

            Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Choquette as applied to claim 18  further in view of Sistla et al. (U.S Patent Application Publication 2014/0095905; hereinafter “Sistla”); 

Becker, Choquette teaches the limitations outlined in claim 18.
However Becker, Choquette does not expressly disclose wherein the specified fraction is 25determined from a table of throttle rates, responsive to a first voltage/frequency state of the one or more processor cores.  
In the same field of endeavor(e.g. throttling down a rate at which the processor issues instructions for execution in response to the fast throttle down signal by implementing a  quick signal path from an input of the processor to logic circuitry within the processor), Sistla teaches, 
specified fraction is determined from a table of throttle rates, responsive to a first voltage/frequency state of the one or more processor cores [“the "throttled down" instruction issue rate of the instruction execution pipeline(s) that result in response to an asserted fast throttle down signal is a programmable feature of the processor.  ... the processor may include model specific register (MSR) space that permits an Operating System (OS) instance or Virtual Machine Monitor (VMM) to set a value in the MSR space that sets a maximum limit on the number of instructions that can be fetched and/or issued per unit of time. “, 0034; “...specify different power reduction rates of the processor for different programmed reduced instruction fetch and/or issue rate values”, 0035; claim 4; (i.e the register holding the throttling rates);”… the throttled down mode exists for a fixed time period and then switches over to an established performance state of the processor.  ..performance state should force at least one of a supply voltage and/or a clock frequency of the processor to be reduced compared to the (i.e. the throttling rate corresponds to the time period the processor need to remain in throttle down mode and the performance state of the processor)].

   It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Becker in view of Choquette with Sistla.  Sistla’s teaching of programming the registers with a throttling rate and how long to remain in in a throttling mode to throttle the instructions for a brief period of time immediately after a power surge  will substantially improve Becker in view of Choquette’s system to improve performance  by quickly reducing the power draw of the processor  within the time window  and a larger more expensive power supply designed to handle extreme power surges over sustained periods of time need not be designed into the system[ 0024-0025].
Allowable Subject Matter
       Claims 3,4,5,6,7,11, 12, 14, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haseneplaugh et al., U.S Patent Application Publication 2014/0189413, teaches distributed power management for multi-core processors. Global power management settings are made accessible to all cores and communication between cores propagates power consumption information between nearest neighbors in the array.  Each core attempts to best regulate its own power consumption in accordance with global power consumption information and/or specific instructions from a global power manager.
Man et al., U.S Patent Application Publication 2014/0068293, teaches a processor includes a first domain with at least one core to execute instructions and a second domain coupled to the first domain and including at least one non-core circuit.  These domains can operate at independent frequencies, and a power control unit coupled to the domains may include a thermal logic to cause a reduction in a frequency of the first domain responsive to occurrence of a thermal event in the second domain. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187 
/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187